UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6068



RANDOLPH CROCKER, JR.,

                                            Plaintiff - Appellant,

          versus


REGINALD WRIGHT; DARLENE A. VELTRI; ROBERT
LUCERRO; M. D. BROWN; MARLONE HOUSTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-323-5)


Submitted: June 30, 2005                    Decided:   July 29, 2005


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Randolph Crocker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Randolph Crocker, Jr., appeals the district court’s order

dismissing as frivolous his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).      Because we conclude one of Crocker’s claims is not

frivolous,     we affirm in part and vacate in part the judgment of

the district court and remand for further proceedings.

     A pro se litigant’s pleadings should be liberally construed,

and his complaint should not be dismissed unless it appears beyond

doubt that the litigant can prove no set of facts in support of his

claims that would entitle him to relief.    Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978). Crocker claimed Defendants confiscated

letters he intended to send to members of Congress to inform them

of alleged prison corruption.    Crocker alleged this act infringed

on his First Amendment right to communicate with the Government for

redress   of    grievances.    The   district   court   rejected   this

contention, relying in part on Mahler v. Slattery, 489 F. Supp. 798

(E.D. Va. 1980), for the proposition that congressional mail was

not subject to the same protections as legal mail.           While we

express no opinion as to the ultimate merit of Crocker’s claim, we

note that the regulations governing the Bureau of Prisons provide

that prisoner correspondence with Congress is considered “special

mail,” and it is subject to specific protections, including the

requirement that it be reviewed only in the presence of the inmate.


                                - 2 -
28 C.F.R. §§ 540.2, .12 (2005).     We have found nothing that would

authorize the indefinite confiscation of such correspondence merely

because   it   contains    allegations     that   are   embarrassing   to

Defendants.    Finally,    we   disagree   with   the   district   court’s

assertion that Crocker had failed to allege an actual injury; the

chilling of his First Amendment rights amounts to a cognizable

injury sufficient to survive the court’s review for frivolousness.

     Accordingly, we vacate the judgment of the district court and

remand for further proceedings as to his claim regarding seizure of

his letters to Congress.    As to his remaining claims, we affirm on

the reasoning of the district court.         We deny as moot Crocker’s

motion to supplement the record.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                      AFFIRMED IN PART,
                                          VACATED IN PART, AND REMANDED




                                  - 3 -